DETAILED ACTION

Response to Arguments
	I. Acknowledgments of drawing acceptance and claim to foreign priority have been made.
	II. Regarding the prior rejections under 35 USC § 101, the applicant’s arguments and amendments have been fully considered and are persuasive. The steps are found to not be a mental process as the vehicle behavior is accurately measured. Furthermore, the step of displaying the evaluation is found to not be extra-solution activity, as the step is part of the solution as explained in at least paragraph [0030] of the disclosure. The rejections of claims 1-6 under 35 USC § 101 have been withdrawn.
III. Regarding the prior rejections under 35 USC § 102, the applicant’s arguments and amendments have been fully considered but the arguments are moot because of the new ground of rejection. Examiner notes , however, that under broadest reasonable interpretation, Lee does read on the limitation of evaluating a driving behavior with respect to the stop line at the intersection: [0034] "Based on the distance to the stop sign and the engagement of the brake pedal… the ISG suspension is inhibited and the engine is maintained in an on state." Examiner notes that Lee discloses an evaluation of driving behavior (which informs a reaction in the form of maintaining or changing the state of the ISG and the engine) based on the distance to a stop sign as well as engagement of the brake pedal. Both the distance to a stop sign and engagement of the brake pedal are evaluations of driver behavior. Additionally, Lee discloses an accelerator changing from off to on: [0027] “For example, the ISG mode is triggered when the vehicle speed is detected by the vehicle speed sensor 106 to be 0, the accelerator pedal 108 is disengaged, and the brake pedal 110 is engaged. Then, when the accelerator pedal 108 is engaged… the ISG system 104 may be configured to automatically restart the engine 102.”


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. US 20200124012 A1 (hereinafter Lee) in view of Cooprider et al. US 20120303222 A1 (hereinafter Cooprider).
Regarding claim 1, Lee discloses a driving behavior evaluation device comprising: ([0007] "In an exemplary embodiment, the current vehicle location, the preset location, and the traffic sign may be determined using an advanced driver assistance system.")
a sensor that detects information from a vehicle ([0009] “The vehicle may further include a vehicle speed sensor configured to detect a current speed of the vehicle and an advanced driver assistance system. Additionally, an accelerator pedal of the vehicle may include a sensor configured to detect a current engagement amount of the accelerator pedal and a brake pedal…”);
a processor that extracts, from the information detected by the sensor (Fig. 1 shows that IGS System 104 and Controller 105 extract information from at least Vehicle Speed Sensor 106, Accelerator Pedal 108, and Brake Pedal 110.),
an accelerator-on position, which is a last position where an accelerator is changed from off to on in a vicinity of a stop line at an intersection ([0033] "That is, when the current vehicle location is not within the predetermined distance from the traffic sign, the ISG function may be operated... in consideration of the satisfaction of the ISG mode conditions (e.g., ...accelerator input being detected as 0...)” [0027] “For example, the ISG mode is triggered when the vehicle speed is detected by the vehicle speed sensor 106 to be 0, the accelerator pedal 108 is disengaged, and the brake pedal 110 is engaged. Then, when the accelerator pedal 108 is engaged… the ISG system 104 may be configured to automatically restart the engine 102.” Examiner notes that Lee discloses an evaluation of driving behavior (which informs a reaction in the form of maintaining or changing the state of the ISG) based on the engagement of the accelerator (i.e. when it is changed from off to on) in a predetermined distance from a traffic sign (i.e. a vicinity of a stop line at an intersection).)
and a brake stroke amount at a position a predetermined distance in front of the stop line at the intersection ([0034] "Based on the distance to the stop sign and the engagement of the brake pedal (shown as a shaded circle), the ISG suspension is inhibited and the engine is maintained in an on state." Examiner notes that Lee discloses an evaluation of driving behavior (which informs a reaction in the form of maintaining or changing the state of the ISG and the engine) based on the engagement of the brake pedal (i.e. a brake stroke amount) and the distance to a stop sign (i.e. a distance in front of a stop line at an intersection). Lee further discloses reacting to the vehicle being within a predetermined distance to a traffic sign (i.e. a predetermined distance in front of a stop sign.): [0006] "When the current vehicle location is determined to be within the predetermined distance from the preset location or the traffic sign, an ISG mode of the ISG system may be automatically inhibited."),
and evaluates a driving behavior of a driver with respect to the stop line at the intersection ([0010] "The system may include a memory configured to store program instructions and a processor programmed to execute the program instructions." [0034] "Based on the distance to the stop sign and the engagement of the brake pedal… the ISG suspension is inhibited and the engine is maintained in an on state." Examiner notes that Lee discloses an evaluation of driving behavior (which informs a reaction in the form of maintaining or changing the state of the ISG and the engine) based on the distance to a stop sign (i.e. with respect to a stop line) as well as engagement of the brake pedal. Both the distance to a stop sign and engagement of the brake pedal are evaluations of driver behavior.) based on the accelerator-on position ([0033] "That is, when the current vehicle locations not within the predetermined distance from the traffic sign, the ISG function may be operated... in consideration of the satisfaction of the ISG mode conditions (e.g., ...accelerator input being detected as 0... )." Examiner notes that Lee discloses an evaluation of driving behavior (which informs a reaction in the form of maintaining or changing the state of the ISG) based on the engagement of the accelerator in a predetermined distance from a traffic sign (i.e. a vicinity of a stop line at an intersection).) and the brake stroke amount that are extracted ([0034] "Based on the distance to the stop sign and the engagement of the brake pedal (shown as a shaded circle), the ISG suspension is inhibited and the engine is maintained in an on state." Examiner notes that Lee discloses an evaluation of driving behavior (which informs a reaction in the form of maintaining or changing the state of the ISG and the engine) based on the engagement of the brake pedal (i.e. a brake stroke amount) and the distance to a stop sign (i.e. a distance in front of a stop line at an intersection). Lee further discloses reacting to the vehicle being within a predetermined distance to a traffic sign (i.e. a predetermined distance in front of a stop sign.): [0006] "When the current vehicle location is determined to be within the predetermined distance from the preset location or the traffic sign, an ISG mode of the ISG system may be automatically inhibited.");
Lee does not explicitly disclose the following limitation. However, Cooprider does disclose a display that displays the evaluated behavior to the driver. ([0023] “…audible sound or message in the case that the speed limit warning algorithm determines the vehicle speed is above a speed limit or is about to exceed a speed limit threshold. In a similar manner, visual indicators may use a display such as an LCD screen or LED light to indicate a warning message…” Examiner notes that Cooprider determines whether the vehicle is above a speed limit (i.e. evaluating a driver behavior) and displays the evaluation on an LCD screen.)
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the applicant’s invention to modify the device as disclosed by Lee by adding the display as disclosed by Cooprider in order to communicate the behavior evaluation to a user.

Regarding claim 2, modified Lee includes, as discussed above, the driving behavior evaluation device according to claim 1,
Lee additionally discloses wherein the processor evaluates the driving behavior in consideration of at least one of an average vehicle speed, a minimum vehicle speed, and a maximum vehicle speed when entering the intersection beyond the stop line. ([0008] "Particularly, the ISG mode may turn off an engine of the vehicle based on a plurality of conditions. The plurality of conditions may include a vehicle speed being detected as 0…" Examiner notes that Lee discloses an evaluation of driving behavior (which informs a reaction in the form of turning off an engine) in consideration of a vehicle speed being detected as 0 (i.e. at least one of... a minimum vehicle speed).)

Regarding claim 3, modified Lee includes, as discussed above, the driving behavior evaluation device according to claim 1,
Lee additionally discloses wherein the processor evaluates the driving behavior in consideration of a safety confirmation time, which is a time required from a stop position or a lowest vehicle speed position to a last stop position in the vicinity of the stop line. (Fig. 5 [0035] "The graph further shows that the ISG mode may be reset or enabled again after a predetermined period time or distance after passing the traffic sign." Examiner notes that Lee discloses an evaluation of driving behavior (which informs a reaction in the form of resetting or enabling the ISG) in consideration of a predetermined time (i.e. a safety confirmation time) or distance after passing a traffic sign (i.e. after passing a stop position. The predetermined distance after passing the traffic sign is a "last stop position").)

Regarding claim 4, modified Lee includes, as discussed above, the driving behavior evaluation device according to claim 2,
Lee additionally discloses wherein the processor evaluates the driving behavior in consideration of a safety confirmation time, which is a time required from a stop position or a lowest vehicle speed position to a last stop position in the vicinity of the stop line. (Fig. 5 [0035] "The graph further shows that the ISG mode may be reset or enabled again after a predetermined period time or distance after passing the traffic sign." Examiner notes that Lee discloses an evaluation of driving behavior (which informs a reaction in the form of resetting or enabling the ISG) in consideration of a predetermined time (i.e. a safety confirmation time) or distance after passing a traffic sign (i.e. after passing a stop position. The predetermined distance after passing the traffic sign is a "last stop position").)

Regarding claim 5, Lee discloses a driving behavior evaluation method by a processor ([0028] "The method to be described herein below may be executed by a controller having a memory and a processor.") comprising:
detecting information from a vehicle using a sensor ([0009] “The vehicle may further include a vehicle speed sensor configured to detect a current speed of the vehicle and an advanced driver assistance system. Additionally, an accelerator pedal of the vehicle may include a sensor configured to detect a current engagement amount of the accelerator pedal and a brake pedal…”);
extracting, from the information detected by the sensor (Fig. 1 shows that IGS System 104 and Controller 105 extract information from at least Vehicle Speed Sensor 106, Accelerator Pedal 108, and Brake Pedal 110.),
an accelerator-on position, which is a last position where an accelerator is changed from off to on in a vicinity of a stop line at an intersection ([0033] "That is, when the current vehicle location is not within the predetermined distance from the traffic sign, the ISG function may be operated... in consideration of the satisfaction of the ISG mode conditions (e.g., ...accelerator input being detected as 0...)” [0027] “For example, the ISG mode is triggered when the vehicle speed is detected by the vehicle speed sensor 106 to be 0, the accelerator pedal 108 is disengaged, and the brake pedal 110 is engaged. Then, when the accelerator pedal 108 is engaged… the ISG system 104 may be configured to automatically restart the engine 102.” Examiner notes that Lee discloses an evaluation of driving behavior (which informs a reaction in the form of maintaining or changing the state of the ISG) based on the engagement of the accelerator (i.e. when it is changed from off to on) in a predetermined distance from a traffic sign (i.e. a vicinity of a stop line at an intersection).)
and a brake stroke amount at a position a predetermined distance in front of the stop line at the intersection. ([0034] "Based on the distance to the stop sign and the engagement of the brake pedal (shown as a shaded circle), the ISG suspension is inhibited and the engine is maintained in an on state." Examiner notes that Lee discloses an evaluation of driving behavior (which informs a reaction in the form of maintaining or changing the state of the ISG and the engine) based on the engagement of the brake pedal (i.e. a brake stroke amount) and the distance to a stop sign (i.e. a distance in front of a stop line at an intersection). Lee further discloses reacting to the vehicle being within a predetermined distance to a traffic sign (i.e. a predetermined distance in front of a stop sign.): [0006] "When the current vehicle location is determined to be within the predetermined distance from the preset location or the traffic sign, an ISG mode of the ISG system may be automatically inhibited."),
evaluating a driving behavior of a driver with respect to the stop line at the intersection based on the accelerator-on position and the brake stroke amount that are extracted; ([0010] "The system may include a memory configured to store program instructions and a processor programmed to execute the program instructions." [0034] "Based on the distance to the stop sign and the engagement of the brake pedal… the ISG suspension is inhibited and the engine is maintained in an on state." Examiner notes that Lee discloses an evaluation of driving behavior (which informs a reaction in the form of maintaining or changing the state of the ISG and the engine) based on the distance to a stop sign (i.e. with respect to a stop line) as well as engagement of the brake pedal. Both the distance to a stop sign and engagement of the brake pedal are evaluations of driver behavior.) based on the accelerator-on position ([0033] "That is, when the current vehicle locations not within the predetermined distance from the traffic sign, the ISG function may be operated... in consideration of the satisfaction of the ISG mode conditions (e.g., ...accelerator input being detected as 0... )." Examiner notes that Lee discloses an evaluation of driving behavior (which informs a reaction in the form of maintaining or changing the state of the ISG) based on the engagement of the accelerator in a predetermined distance from a traffic sign (i.e. a vicinity of a stop line at an intersection).) and the brake stroke amount that are extracted ([0034] "Based on the distance to the stop sign and the engagement of the brake pedal (shown as a shaded circle), the ISG suspension is inhibited and the engine is maintained in an on state." Examiner notes that Lee discloses an evaluation of driving behavior (which informs a reaction in the form of maintaining or changing the state of the ISG and the engine) based on the engagement of the brake pedal (i.e. a brake stroke amount) and the distance to a stop sign (i.e. a distance in front of a stop line at an intersection). Lee further discloses reacting to the vehicle being within a predetermined distance to a traffic sign (i.e. a predetermined distance in front of a stop sign.): [0006] "When the current vehicle location is determined to be within the predetermined distance from the preset location or the traffic sign, an ISG mode of the ISG system may be automatically inhibited.");
Lee does not explicitly disclose the following limitation. However, Cooprider does disclose displaying the evaluated behavior on a display to the driver. ([0023] “…audible sound or message in the case that the speed limit warning algorithm determines the vehicle speed is above a speed limit or is about to exceed a speed limit threshold. In a similar manner, visual indicators may use a display such as an LCD screen or LED light to indicate a warning message…” Examiner notes that Cooprider determines whether the vehicle is above a speed limit (i.e. evaluating a driver behavior) and displays the evaluation on an LCD screen.)
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the applicant’s invention to modify the method as disclosed by Lee by adding the display as disclosed by Cooprider in order to communicate the behavior evaluation to a user.

Regarding claim 6, Lee discloses a non-transitory computer-readable storage medium storing a driving behavior evaluation program for executing a process, the process comprising ([0010] "The system may include a memory configured to store program instructions and a processor programmed to execute the program instructions.")
detecting information from a vehicle using a sensor ([0009] “The vehicle may further include a vehicle speed sensor configured to detect a current speed of the vehicle and an advanced driver assistance system. Additionally, an accelerator pedal of the vehicle may include a sensor configured to detect a current engagement amount of the accelerator pedal and a brake pedal…”);3\Appln. No.: 17/022,692
extracting, from the information detected by the sensor (Fig. 1 shows that IGS System 104 and Controller 105 extract information from at least Vehicle Speed Sensor 106, Accelerator Pedal 108, and Brake Pedal 110.),
an accelerator-on position, which is a last position where an accelerator is changed from off to on in a vicinity of a stop line at an intersection ([0033] "That is, when the current vehicle location is not within the predetermined distance from the traffic sign, the ISG function may be operated... in consideration of the satisfaction of the ISG mode conditions (e.g., ...accelerator input being detected as 0...)” [0027] “For example, the ISG mode is triggered when the vehicle speed is detected by the vehicle speed sensor 106 to be 0, the accelerator pedal 108 is disengaged, and the brake pedal 110 is engaged. Then, when the accelerator pedal 108 is engaged… the ISG system 104 may be configured to automatically restart the engine 102.” Examiner notes that Lee discloses an evaluation of driving behavior (which informs a reaction in the form of maintaining or changing the state of the ISG) based on the engagement of the accelerator (i.e. when it is changed from off to on) in a predetermined distance from a traffic sign (i.e. a vicinity of a stop line at an intersection).),
and a brake stroke amount at a position a predetermined distance in front of the stop line at the intersection. ([0034] "Based on the distance to the stop sign and the engagement of the brake pedal (shown as a shaded circle), the ISG suspension is inhibited and the engine is maintained in an on state." Examiner notes that Lee discloses an evaluation of driving behavior (which informs a reaction in the form of maintaining or changing the state of the ISG and the engine) based on the engagement of the brake pedal (i.e. a brake stroke amount) and the distance to a stop sign (i.e. a distance in front of a stop line at an intersection). Lee further discloses reacting to the vehicle being within a predetermined distance to a traffic sign (i.e. a predetermined distance in front of a stop sign.): [0006] "When the current vehicle location is determined to be within the predetermined distance from the preset location or the traffic sign, an ISG mode of the ISG system may be automatically inhibited.")
evaluating a driving behavior of a driver with respect to the stop line at the intersection based on the accelerator-on position and the brake stroke amount that are extracted ([0010] "The system may include a memory configured to store program instructions and a processor programmed to execute the program instructions." [0034] "Based on the distance to the stop sign and the engagement of the brake pedal… the ISG suspension is inhibited and the engine is maintained in an on state." Examiner notes that Lee discloses an evaluation of driving behavior (which informs a reaction in the form of maintaining or changing the state of the ISG and the engine) based on the distance to a stop sign (i.e. with respect to a stop line) as well as engagement of the brake pedal. Both the distance to a stop sign and engagement of the brake pedal are evaluations of driver behavior.) based on the accelerator-on position ([0033] "That is, when the current vehicle locations not within the predetermined distance from the traffic sign, the ISG function may be operated... in consideration of the satisfaction of the ISG mode conditions (e.g., ...accelerator input being detected as 0... )." Examiner notes that Lee discloses an evaluation of driving behavior (which informs a reaction in the form of maintaining or changing the state of the ISG) based on the engagement of the accelerator in a predetermined distance from a traffic sign (i.e. a vicinity of a stop line at an intersection).) and the brake stroke amount that are extracted ([0034] "Based on the distance to the stop sign and the engagement of the brake pedal (shown as a shaded circle), the ISG suspension is inhibited and the engine is maintained in an on state." Examiner notes that Lee discloses an evaluation of driving behavior (which informs a reaction in the form of maintaining or changing the state of the ISG and the engine) based on the engagement of the brake pedal (i.e. a brake stroke amount) and the distance to a stop sign (i.e. a distance in front of a stop line at an intersection). Lee further discloses reacting to the vehicle being within a predetermined distance to a traffic sign (i.e. a predetermined distance in front of a stop sign.): [0006] "When the current vehicle location is determined to be within the predetermined distance from the preset location or the traffic sign, an ISG mode of the ISG system may be automatically inhibited.");
Lee does not explicitly disclose the following limitation. However, Cooprider does disclose displaying the evaluated behavior on a display to the driver. ([0023] “…audible sound or message in the case that the speed limit warning algorithm determines the vehicle speed is above a speed limit or is about to exceed a speed limit threshold. In a similar manner, visual indicators may use a display such as an LCD screen or LED light to indicate a warning message…” Examiner notes that Cooprider determines whether the vehicle is above a speed limit (i.e. evaluating a driver behavior) and displays the evaluation on an LCD screen.)
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the applicant’s invention to modify the medium capable of executing a process as disclosed by Lee by adding the display as disclosed by Cooprider in order to communicate the behavior evaluation to a user.

Conclusion
	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erick Detweiler whose telephone number is (571) 272-3324. The examiner can normally be reached on M-R 7:30-4:30. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Mott can be reached at (571) 270-5376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Erick Detweiler/
Examiner 
Art Unit 3664

/ADAM R MOTT/Supervisory Patent Examiner, Art Unit 3664